Exhibit 10.1
EXECUTION COPY
VOTING AND SUPPORT AGREEMENT
     This VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of
September 19, 2010, is entered into by and among Safran SA, a French société
anonyme (“Parent”), Laser Acquisition Sub Inc., a Delaware corporation and a
wholly owned Subsidiary of Parent (“Merger Sub”), and each of the stockholders
listed on Schedule I hereto (each, a “Stockholder” and, collectively, the
“Stockholders”).
     WHEREAS, concurrently with the execution of this Agreement, L-1 Identity
Solutions, Inc., a Delaware corporation (the “Company”), Parent and Merger Sub
are entering into an Agreement and Plan of Merger of even date herewith (as it
may be amended from time to time, the “Merger Agreement”);
     WHEREAS, capitalized terms used but not defined in this Agreement have the
meanings ascribed thereto in the Merger Agreement;
     WHEREAS, as of the date hereof, each Stockholder is the record and
beneficial owner of the number of shares of common stock, $0.001 par value, of
the Company (the “Shares”), as set forth opposite such Stockholder’s name on
Schedule I hereto (such Shares, together with any other Shares that are acquired
by the Stockholders after the date hereof, being collectively referred to herein
as the “Covered Shares”); and
     WHEREAS, as a condition to their willingness to enter into the Merger
Agreement, Parent and Merger Sub have required that each Stockholder enter into
this Agreement and, in order to induce Parent and Merger Sub to enter into the
Merger Agreement, each Stockholder is willing to enter into this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Agreements of Stockholders.
          (a) Voting. From the date hereof until any termination of this
Agreement in accordance with its terms, at any meeting of the stockholders of
the Company however called (or any action by written consent in lieu of a
meeting) or any adjournment thereof, each Stockholder shall vote all Covered
Shares owned by such Stockholder (or cause them to be voted) or (as appropriate)
execute written consents in respect thereof, (i) in favor of the adoption of the
Merger Agreement and the approval of the transactions contemplated by the Merger
Agreement, (ii) against any action or agreement (including, without limitation,
any amendment of any agreement) that would result in a breach of any
representation, warranty, covenant, agreement or other obligation of the Company
in the Merger Agreement, (iii) against any Acquisition Proposal and (iv) against
any agreement (including, without limitation, any amendment of any agreement),
amendment of the Company’s organizational documents or other action that is
intended or could reasonably be expected to prevent, impede, interfere with,

 



--------------------------------------------------------------------------------



 



delay, postpone or discourage the consummation of the Merger. Any such vote
shall be cast (or consent shall be given) by each Stockholder in accordance with
such procedures relating thereto so as to ensure that it is duly counted,
including for purposes of determining that a quorum is present and for purposes
of recording the results of such vote (or consent).
          (b) Proxy. In furtherance of each Stockholder’s agreement in
Section 1(a), but subject to the following sentence, such Stockholder hereby
appoints Parent and Parent’s designees, and each of them individually, as such
Stockholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place and stead of such Stockholder, to vote all Covered Shares
owned by such Stockholder (at any meeting of stockholders of the Company however
called or any adjournment thereof), or to execute one or more written consents
in respect of such Covered Shares, (i) in favor of the adoption of the Merger
Agreement and the approval of the transactions contemplated by the Merger
Agreement, (ii) against any action or agreement (including, without limitation,
any amendment of any agreement) that would result in a breach of any
representation, warranty, covenant, agreement or other obligation of the Company
in the Merger Agreement, (iii) against any Acquisition Proposal and (iv) against
any agreement (including, without limitation, any amendment of any agreement),
amendment of the Company’s organizational documents or other action that is
intended or could reasonably be expected to prevent, impede, interfere with,
delay, postpone or discourage the consummation of the Merger. Such proxy shall
(A) be valid and irrevocable until the termination of this Agreement in
accordance with (or as otherwise provided in) Section 3 hereof and
(B) automatically terminate upon the termination of this Agreement in accordance
with (or as otherwise provided in) Section 3 hereof. Each Stockholder represents
that any and all other proxies heretofore given in respect of the Covered Shares
owned by such Stockholder are revocable, and that such other proxies have been
revoked. Each Stockholder affirms that the foregoing proxy is: (x) given (I) in
connection with the execution of the Merger Agreement and (II) to secure the
performance of such Stockholder’s duties under this Agreement, (y) coupled with
an interest and may not be revoked except as otherwise provided in this
Agreement and (z) intended to be irrevocable prior to termination of this
Agreement or as otherwise provided in Section 3 hereof. All authority herein
conferred shall survive the death or incapacity of each Stockholder and shall be
binding upon the heirs, estate, administrators, personal representatives,
successors and assigns of such Stockholder.
          (c) Restriction on Transfer; Proxies; Non-Interference; etc. From the
date hereof until any termination of this Agreement in accordance with its
terms, other than in respect of the Merger, each Stockholder shall not, directly
or indirectly, (i) sell, transfer (including by operation of Law), give, pledge,
encumber, assign or otherwise dispose of, or enter into any contract, option or
other arrangement or understanding with respect to the sale, transfer, gift,
pledge, encumbrance, assignment or other disposition of, any Covered Shares (or
any right, title or interest thereto or therein), (ii) deposit any Covered
Shares into a voting trust or grant any proxies or enter into a voting
agreement, power of attorney or voting trust with respect to any Covered Shares,
(iii) otherwise

2



--------------------------------------------------------------------------------



 



permit any Liens to be created on any Covered Shares, (iv) take any action that
would make any representation or warranty of such Stockholder set forth in this
Agreement untrue or incorrect in any material respect or have the effect of
preventing, disabling or delaying such Stockholder from performing any of his or
its obligations under this Agreement or (v) agree (whether or not in writing) to
take any of the actions referred to in the foregoing clauses (i), (ii), (iii) or
(iv) of this Section 1(c).
          (d) No Solicitation. From the date hereof until any termination of
this Agreement in accordance with its terms, each Stockholder shall not,
directly or indirectly, (i) solicit, initiate, cause, knowingly facilitate or
knowingly encourage (including by way of furnishing information) any inquiries
or proposals that constitute, or may reasonably be expected to lead to, any
Acquisition Proposal, (ii) other than to inform any Person of the existence of
this Section 1(d), participate in any discussions or negotiations with any third
party regarding any Acquisition Proposal or (iii) enter into any agreement
related to any Acquisition Proposal, provided, however, that each Stockholder
may, and may authorize and permit any Representative of such Stockholder to,
take any actions to the extent the Company is permitted to take such actions
under Section 6.4 of the Merger Agreement, including providing non-public
information to, and participating in discussions or negotiations with, any
Person if at such time such Stockholder has been notified by the Company that
the Board of Directors of the Company is permitted to take such actions in
accordance with Section 6.4 of the Merger Agreement. In addition, from the date
hereof until any termination of this Agreement in accordance with its terms,
each Stockholder shall promptly advise Parent, in writing, and in no event later
than 24 hours after receipt, if any proposal, offer or inquiry is received by,
any information is requested from, or any discussions or negotiations are sought
to be initiated or continued with, such Stockholder in respect of any
Acquisition Proposal, and shall, in any such notice to Parent, indicate the
identity of the Person making such proposal, offer or inquiry and the terms and
conditions of any such proposals or offers (and shall include with such notice
copies of any written materials received from or on behalf of such Person
relating to any Acquisition Proposal), and thereafter shall keep Parent promptly
and reasonably informed of the material status and material details (including
any material change to the terms thereof) of any such Acquisition Proposal (and
such Stockholder shall provide Parent with copies of any additional written
materials received that relate to any Acquisition Proposal) and of the status of
any such discussions or negotiations with such Stockholder concerning the
material terms thereof.
          (e) Waiver of Appraisal and Dissenters’ Rights. Each Stockholder
hereby irrevocably waives and agrees not to exercise or assert any rights of
appraisal or similar rights under Section 262 of the DGCL or other applicable
Law in connection with the Merger Agreement and the transactions contemplated
thereby.
          (f) Information for Proxy Statement; Publication.
               (i) Each Stockholder hereby authorizes the Company, Parent and
Merger Sub to publish and disclose in the Proxy Statement and any other filing
with any Governmental Entity required to be made in connection with the Merger
Agreement

3



--------------------------------------------------------------------------------



 



his or its identity and ownership of Covered Shares and the nature of his or its
commitments, arrangements and understandings under this Agreement; provided,
that in advance of any such publication or disclosure, each Stockholder shall be
afforded a reasonable opportunity to review and approve (not to be unreasonably
withheld or delayed) such disclosure. Except as otherwise required by applicable
Law or listing agreement with a national securities exchange or a Governmental
Entity, neither Parent nor Merger Sub will make any other disclosures regarding
any Stockholder in any press release or otherwise without the prior written
approval of each Stockholder (not to be unreasonably withheld or delayed).
               (ii) Except as required by applicable Law or listing agreement
with a national securities exchange or a Governmental Entity, no Stockholder
shall issue or cause the publication of any press release or make any other
public announcement (to the extent not previously issued or made in accordance
the Merger Agreement) with respect to this Agreement, the Merger Agreement or
the transactions contemplated thereby without the prior consent of Parent (not
to be unreasonably withheld or delayed).
          (g) Notices of Certain Events. Each Stockholder shall promptly notify
Parent and Merger Sub of any development occurring after the date hereof that
causes, or that would reasonably be expected to cause, any of the
representations and warranties of such Stockholder set forth in this Agreement
to no longer be true and correct.
     2. Representations and Warranties of Stockholders. Each Stockholder hereby,
severally and not jointly, represents and warrants to Parent and Merger Sub as
follows:
          (a) Binding Agreement.
               (i) If such Stockholder is incorporated as a corporation, then
such Stockholder has the requisite corporate power and authority to enter into,
execute and deliver this Agreement and to perform fully its obligations
hereunder. If such Stockholder is organized as a partnership, then such
Stockholder has the requisite partnership power and authority to enter into,
execute and deliver this Agreement and to perform fully its obligations
hereunder. If such Stockholder is an individual, then such Stockholder has the
power and authority and full legal capacity to, and is competent to, enter into,
execute and deliver this Agreement and to perform fully his or her obligations
hereunder.
               (ii) The execution and delivery of this Agreement by such
Stockholder and the performance by such Stockholder of his or its obligations
hereunder have been duly and validly authorized and approved by such
Stockholder. No other proceedings on the part of such Stockholder are necessary
to authorize the execution and delivery of this Agreement and the performance by
such Stockholder of his or its obligations hereunder. This Agreement has been
duly executed and delivered by such Stockholder and, assuming due authorization,
execution and delivery hereof by Parent and Merger Sub, constitutes a legal,
valid and binding obligation of such Stockholder,

4



--------------------------------------------------------------------------------



 



enforceable against such Stockholder in accordance with its terms, except that
such enforceability (A) may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
application, now or hereinafter in effect, affecting or relating to the
enforcement of creditors’ rights generally and (B) is subject to general
principles of equity, whether considered in a proceeding at Law or in equity
(the “Bankruptcy and Equity Exception”).
          (b) Consents and Approvals; No Violations; Non-Contravention. Except
for filings under the Exchange Act, no consents or approvals of, or filings,
declarations or registrations with, any Governmental Entity are necessary for
the performance by such Stockholder of his or its obligations under this
Agreement, other than such other consents, approvals, filings, declarations or
registrations that, if not obtained, made or given, would not, individually or
in the aggregate, reasonably be expected to prevent or materially delay the
performance by such Stockholder of any of his or its obligations under this
Agreement. Neither the execution and delivery of this Agreement and each other
agreement contemplated to be executed and delivered herein by such Stockholder
nor the consummation by such Stockholder of his or its obligations under this
Agreement, nor compliance by such Stockholder with any of the terms or
provisions hereof or thereof, will (i) violate or conflict with any provision of
the organizational documents of such Stockholder (if such Stockholder is not a
natural person) or (ii) (A) violate any Law applicable to such Stockholder or
(B) result in a breach or constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default), or give rise to a right
of termination or cancellation, an acceleration of performance required, a loss
of benefits, or the creation of any Lien upon such Stockholder’s Covered Shares,
under, any of the terms, conditions or provisions of any Contract to which such
Stockholder is a party, except, in the case of clause (ii), for such violations,
conflicts, defaults, terminations, cancellations, accelerations and Liens as,
individually and in the aggregate, would not reasonably be expected to
materially delay or impair such Stockholder’s ability to perform his or its
obligations hereunder. If such Stockholder is a married individual and such
Stockholder’s Covered Shares constitute community property or otherwise need
spousal approval in order for this Agreement to be a legal, valid and binding
obligation of such Stockholder, this Agreement has been duly approved by, and
constitutes a legal, valid and binding obligation of, such Stockholder’s spouse,
enforceable against such spouse in accordance with its terms, subject to the
Bankruptcy and Equity Exception.
          (c) Ownership of Shares. Such Stockholder is the record and beneficial
owner of the Shares set forth opposite his or its name on Schedule I attached
hereto, free and clear of any Liens and proxy and any restriction on the right
to vote, sell or otherwise dispose of such Shares, except for any such
encumbrances arising hereunder and except for such transfer restrictions of
general applicability as may be provided under the Securities Act and the “blue
sky” laws of the various states of the United States. Without limiting the
foregoing, except for any such encumbrances arising hereunder and except for
such transfer restrictions of general applicability as may be provided under the
Securities Act and the “blue sky” laws of the various states of the United
States, such

5



--------------------------------------------------------------------------------



 



Stockholder has due power and authority to vote and dispose of all of his or its
Covered Shares, with no restrictions on such Stockholder’s rights of voting or
disposition pertaining thereto and no Person other than such Stockholder has any
right to direct or approve the voting or disposition of any of his or its
Covered Shares. As of the date hereof, such Stockholder does not own,
beneficially or of record, any voting securities of the Company other than the
number of Shares which constitute his or its Covered Shares.
          (d) Brokers. Except for those fees and expenses to be paid by the
Company and which are disclosed in the Merger Agreement, no broker, investment
banker, financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses, based upon arrangements made by or, with the knowledge of such
Stockholder, on behalf of such Stockholder in connection with his or its
entering into this Agreement.
     3. Termination. This Agreement shall terminate on the first to occur of
(a) the written agreement executed by the parties hereto to terminate this
Agreement, (b) the termination of the Merger Agreement in accordance with its
terms and (c) the Effective Time, provided, however, that the obligations of the
Stockholders set forth in Section 1(a) and Section 1(b) shall terminate upon a
Change in Recommendation. Notwithstanding the foregoing, nothing herein shall
relieve any party from liability for breach of this Agreement.
     4. Miscellaneous.
          (a) Action in Stockholder Capacity Only. The parties acknowledge that
this Agreement is entered into by each Stockholder in his or its capacity as an
owner of Covered Shares and that nothing in this Agreement shall in any way
restrict or limit any Stockholder from taking or authorizing any action or
inaction in his or her capacity as a director, officer, trustee or other
fiduciary of the Company, any Subsidiary thereof or any other Person, or of any
employee benefit plan of the Company, including, without limitation, if
applicable, participating in his or her capacity as a director or officer of the
Company in any discussions or negotiations in accordance with Section 6.4 of the
Merger Agreement.
          (b) Expenses. Except as otherwise expressly provided in this
Agreement, all costs and expenses incurred in connection with the transactions
contemplated by this Agreement shall be paid by the party incurring such costs
and expenses.
          (c) Additional Shares. Until any termination of this Agreement in
accordance with its terms, each Stockholder shall promptly notify Parent of the
number of Shares, if any, as to which such Stockholder acquires record or
beneficial ownership after the date hereof. Any Shares as to which such
Stockholder acquires record and beneficial ownership (or acquires record
ownership, if such Stockholder is a trustee of a trust) after the date hereof
and prior to termination of this Agreement shall be Covered Shares for purposes
of this Agreement. Without limiting the foregoing, in the event of

6



--------------------------------------------------------------------------------



 



any stock split, stock dividend or other change in the capital structure of the
Company affecting the Shares, the number of Shares constituting Covered Shares
shall be adjusted appropriately and this Agreement and the obligations hereunder
shall attach to any additional Shares or other voting securities of the Company
issued to Stockholder in connection therewith.
          (d) Definition of “Beneficial Ownership”. For purposes of this
Agreement, “beneficial ownership” with respect to (or to “beneficially own”) any
securities shall mean having “beneficial ownership” of such securities (as
determined pursuant to Rule 13d-3 under the Exchange Act), including pursuant to
any agreement, arrangement or understanding, whether or not in writing.
          (e) Further Assurances. From time to time, at the request of Parent
and without further consideration, each Stockholder shall execute and deliver
such additional documents and take all such further action as may be reasonably
required to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.
          (f) Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. This Agreement is not intended to and
shall not confer upon any Person other than the parties hereto any rights
hereunder.
          (g) Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of Law or otherwise) without the prior
written consent of the other parties, provided, that Parent and Merger Sub each
shall have the option to assign this Agreement to any Affiliate of Parent
without the prior consent of the other parties. Subject to the preceding
sentence, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns. Any
purported assignment not permitted under this Section shall be null and void.
          (h) Amendments; Waiver. This Agreement may not be amended or
supplemented, except by a written agreement executed by the parties hereto. Any
party to this Agreement may, subject to Law, (i) waive any inaccuracies in the
representations and warranties of any other party hereto, (ii) extend the time
for the performance of any of the obligations or acts of any other party hereto,
(iii) waive compliance by the other party with any of the agreements contained
herein or (iv) except as otherwise provided herein, waive any of such party’s
conditions. No failure or delay by Parent or Merger Sub in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right hereunder. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party.

7



--------------------------------------------------------------------------------



 



          (i) Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
Law in an acceptable manner to the end that the transactions contemplated hereby
are fulfilled to the extent possible.
          (j) Counterparts. This Agreement may be executed in counterparts (each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement) and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.
          (k) Descriptive Headings. Headings of Sections and subsections of this
Agreement are for convenience of the parties only, and shall be given no
substantive or interpretive effect whatsoever.
          (l) Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, telecopy faxed (which is confirmed) or sent by overnight courier
(providing proof of delivery) to the parties at the following addresses:
          if to Parent or Merger Sub, to:
Safran SA
2, boulevard du General Martial-Valin
75724 Paris Cedex 15 — France
Fax: +33 1 40 60 81 03
Attention: Celeste Thomasson, Vice President Legal Affairs
          with a copy (which shall not constitute notice) to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Fax: (212) 310-8007
Attention: Frederick S. Green
               Raymond O. Gietz
          if to a Stockholder, to the address on Schedule I
          with a copy (which shall not constitute notice) to:

8



--------------------------------------------------------------------------------



 



L-1 Identity Solutions, Inc.
177 Broad Street, 12th Floor
Stamford, Connecticut 06901
Attention: Robert V. LaPenta
with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Fax: (212) 735-2000
Attention: Peter Allan Atkins
               Eric L. Cochran
or such other address or telecopy fax number as such party may hereafter specify
by like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 p.m. in the place of receipt and such day is a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.
          (m) Drafting. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.
          (n) Governing Law; Enforcement; Jurisdiction; Waiver of Jury Trial.
               (i) This Agreement, all claims or causes of action (whether at
Law, in contract, in tort or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution, termination, performance
or nonperformance of this Agreement, shall be governed by and construed in
accordance with the Laws of the State of Delaware, without regard to any choice
or conflicts of Law principles (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.
               (ii) Each of the parties hereto hereby (a) expressly and
irrevocably submits to the exclusive personal jurisdiction of the Delaware Court
of Chancery, any other court of the State of Delaware or any Federal court
sitting in the State of Delaware in the event any dispute arises out of this
Agreement, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(c) agrees that it will not bring any action relating to this Agreement in any
court other than the Delaware Court of Chancery, any other court of the State of
Delaware or any Federal court sitting in the State of Delaware and (d) agrees

9



--------------------------------------------------------------------------------



 



that each of the other parties shall have the right to bring any action or
proceeding for enforcement of a judgment entered by the Delaware Court of
Chancery, any other court of the State of Delaware or any Federal court sitting
in the State of Delaware. Each of the parties hereto agrees that a final
judgment in any action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law. Each party irrevocably consents to the service of process outside the
territorial jurisdiction of the Delaware courts in any such action or proceeding
by mailing copies thereof by registered or certified United States mail, postage
prepaid, return receipt requested, to its address as specified in Section 4(l).
However, the foregoing shall not limit the right of a party to effect service of
process on the other party by any other legally available method.
               (iii) Each of the parties hereto irrevocably waives any and all
right to trial by jury in any legal proceeding between the parties hereto
arising out of relating to this Agreement of the transactions contemplated
hereby.
               (iv) The parties agree that irreparable damage would occur and
that the parties would not have any adequate remedy at Law in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any Agreed Court, without proof of actual damages (and each party
hereby waives any requirement for the securing or posting of any bond or other
security in connection therewith); specific performance being in addition to any
other remedy to which the parties are entitled at Law or in equity.
[signature page follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first above written.

            SAFRAN SA
      By:   /s/ Jean-Paul Herteman         Name:   Jean-Paul Herteman       
Title:   Chief Executive Officer        LASER ACQUISITION SUB INC.
      By:   /s/ Jean-Pierre Cojan         Name:   Jean-Pierre Cojan       
Title:   President, Secretary and Treasurer     

            Stockholders:
      /s/ Robert V. LaPenta       Robert V. LaPenta           

              ASTON CAPITAL PARTNERS L.P.    
 
            By:   Aston Capital Partners GP LLC, its general partner    
 
           
 
  By:   /s/ James A. DePalma    
 
           
 
      Name: James A. DePalma
Title: Partner    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Stockholders Participating in Voting and Support Agreement

              Name   Address   Shares    
 
        Robert V. LaPenta  
L-1 Identity Solutions, Inc.
177 Broad Street, 12th Floor
Stamford, Connecticut 06901
Attention: Robert V. LaPenta
    5,542,420      
 
        Aston Capital Partners L.P.  
L-1 Identity Solutions, Inc.
177 Broad Street, 12th Floor
Stamford, Connecticut 06901
Attention: James A. DePalma
    7,619,047      
 
        Total  
 
    13,161,467  

 